Citation Nr: 1310309	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  10-30 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to August 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In February 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veteran's Law Judge.  A transcript of that hearing is associated with the record.  

The Board notes that during the pendency of this appeal in a September 2012 rating decision, the Veteran was assigned a 10 percent disability rating for his low back effective November 9, 2009.  

The Board has reviewed the Veteran's physical claims file and his file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's low back arthralgia associated with service has been manifested by pain on motion.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the Veteran's low back disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5021, 5235-5243 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2012).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2012).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011) (the Court held that 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis). 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Disabilities of the spine are evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5242 (2012).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 20 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent disability rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code. Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2012).

In this case, because there is no diagnostic code that specifically addresses this disability, the Veteran's low back arthralgia has been evaluated by analogy to myositis (inflammation of the muscles) under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5021, which the Board finds is the best code to evaluated this condition.  Under DC 5021, the Veteran's disability is rated on limitation of motion of affected parts as degenerative arthritis.  Under DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating to 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The Veteran was afforded a VA examination in January 2010.  At that time, he reported that he had pain in his low back that would travel into his upper back.  He reported the pain occurred every two to four weeks, would last for one to two weeks, and was severe in nature.  The Veteran reported stiffness in his low back that accompanied his back pain and was severe in nature.  He denied any weakness in his low back.  The Veteran reported treatment in the form of periodic injections as needed and Tylenol every eight hours as needed.  He endorsed flare-ups that occurred every two to four weeks and caused severe back pain that lasted a week or longer.  He reported any activity could precipitate a flare-up and that injections and pain medication alleviated the flare-up.  He reported that the flare-ups caused moderate limitations to his daily activities because of pain.  The Veteran reported that he could walk for two miles or more when he was not experiencing any back pain.  He denied any trauma or injury related to his low back disability and denied any history of hospitalization or surgery related to his low back disability.  

Upon physical examination, the Veteran's gait, posture, position of the head, curvature of the spine, symmetry in appearance, and symmetry and rhythm of spinal motion were normal.  The Veteran complained of pain on motion of the thoracolumbar spine.  There was no ankylosis of the thoracolumbar spine.  Range of motion measurements of the thoracolumbar spine were as follows: forward flexion to 90 degrees; extension to 30 degrees; lateral flexion to 30 degrees bilaterally; lateral rotation to 30 degrees bilaterally.  No additional loss of range of motion was found on repetitive use.  There was no pain, fatigue, weakness, lack of endurance, or incoordination present on examination of the thoracolumbar spine.  Additionally, there was no painful motion, muscle spasm, effusion, instability, tenderness, redness, heat, or abnormal movement on examination of the thoracolumbar spine.  Leg raise tests were negative, bilaterally.  Reflex and sensory examination was normal.  The VA examiner diagnosed lumbar spine strain and noted that the Veteran's disability had severe affects on his usual occupation and daily activities, but only when symptomatic.  When asymptomatic, the Veteran was able to walk frequently and used the gym every morning.  

The Veteran was afforded another VA examination in June 2012.  At that time, he reported constant low back pain without radiation that was not precipitated by any specific activity.  He reported taking Tylenol and using a heating pad to alleviate the pain.  The Veteran reported a 2009 lumbar X-ray that showed Degenerative Disc Disease (DDD) at L4-5 and L5-S1 with arthritis.  

On physical examination, range of motion measurements were as follows: forward flexion to 55 degrees; extension to 15 degrees; lateral flexion to 30 degrees bilaterally; and lateral rotation to 30 degrees bilaterally.  There was no additional limitation in range of motion on repetitive use.  Functional loss or impairment of the thoracolumbar spine was noted to be less movement than normal and pain on movement.  The Veteran had tenderness or pain on palpation of the thoracolumbar spine.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal and no muscle atrophy was present.  Reflex and sensory examination was normal.  Straight leg raise testing, bilaterally, was negative and there were no signs or symptoms of radiculopathy.  The Veteran was found to have intervertebral disc syndrome (IVDS), but was not noted to have had any incapacitating episodes over the past 12 months.  The Veteran reported that he required the occasional use of a belt across his lower back for support and to minimize back pain.  The examiner diagnosed DDD of the lumbar spine at L4-5 and L5-S1 with arthritis and noted that this diagnosis impacted his ability to work because it caused constant low back pain.  

In June 2012 the Veteran's claims file was returned to the El Paso VA Medical Center (VAMC) for a file review and addendum opinion to address a complex issue within this case.  

After reviewing the Veteran's claims file and his medical history, the Chief of the Symptoms Evaluation Unit at the El Paso VAMC opined that the limitation of motion findings from the Veteran's June 2012 VA examination were due to his DDD of the lumbar spine with status-post laminectomy, and not related to his service-connected arthralgia of the lumbar spine, providing evidence against this claim.   

In August 2012 the Veteran's claims file was again returned to the El Paso VAMC for a file review and addendum opinion.  After review of the Veteran's claims file and medical records, the June 2012 VA examiner opined that the Veteran's DDD with arthritis status-post laminectomy was not caused by the Veteran's service connected arthralgia of the lumbar spine.  The examiner further opined that the Veteran's DDD with arthritis status-post laminectomy was not aggravated by his service-connected arthralgia of the lumbar spine, and that the more likely cause of the DDD with arthritis was normal aging and wear and tear.  

The examiner explained that the Veteran's service-connected arthralgia of the lumbar spine caused only symptoms of pain on the lower back; while the Veteran's non-service-connected DDD with arthritis caused symptoms of tenderness of the lower back, abnormal range of motion findings, and abnormal X-ray findings of the lumbar spine, providing highly probative evidence against this claim. 

Of record are VA treatment records from November 2009 that show the Veteran complained of low back pain.  X-ray revealed DDD with arthritis.  

The record also reflects that the Veteran receives regular private treatment at El Paso Orthopedic Surgery Group and Center for Sports Medicine for complaints of low back pain.  The treatment records show that the Veteran received injections of adrenocortical steroid medications to reduce the inflammation and pain in his low back.  

Also of record is a transcript of the Veteran's February 2013 Board hearing.  At that time, the Veteran reported that he received private treatment for his low back disability, but only sought treatment when the pain was at its worst.  He also stated that he would treat his pain with Tylenol and a heating pad and that when the pain was particularly bad he would need to put pressure on his back or lie down until the pain receded.  He stated that on a bad day he would need to stay in bed for 2 to 3 hours before the pain began to recede, and that there was no particular activity that precipitated the flare-ups of pain.  

The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his low back arthralgia related to service.  In this regard, the Board notes that the functional impairment caused solely by the Veteran's service-connected arthralgia does not manifest in symptoms productive of forward flexion of the thoracolumbar spine limited to between 30 and 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Additionally, there is no indication the Veteran's low back arthralgia causes muscle spasm, guarding severe enough to cause abnormal gait or abnormal spinal contour, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Board acknowledges that the range of motion measurements noted on the Veteran's June 2012 VA examination revealed forward flexion that was limited to 55 degrees.  However, the competent medical evidence of record shows that this limitation in range of motion was caused by the Veteran's non-service-connected DDD with arthritis status-post lumbar laminectomy.  Additionally, the medical evidence shows that the Veteran's service-connected arthralgia neither caused, nor aggravated his DDD with arthritis.  Thus, a finding that a rating in excess of 10 percent for the Veteran's low back arthralgia is not warranted.  Detailed evaluation and reevaluation of this issue by highly skilled medical professional only provide evidence against the Veteran's claim. 

The Board notes that the Veteran's pain on motion was accounted for by the examiner when determining the Veteran's functional limitations caused by his service-connected arthralgia.  On repetitive range of motion testing, there were no reported findings of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups of the Veteran's low back arthralgia.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a rating in excess of 10 percent for the functional impairment of the Veteran's low back arthralgia.  

Consideration has been given to assigning the Veteran a disability evaluation under Diagnostic Code 5243 for DDD or IVDS based on incapacitating episodes rather than pain of motion.  However, while the Veteran has been diagnosed with both DDD and IVDS, the medical evidence of record shows that these diagnoses are not related to the Veteran's active service, nor are they caused or aggravated by his service-connected low back arthralgia.  Furthermore, at his June 2012 VA examination, the Veteran specifically denied having any incapacitating episodes within the past 12 months.  Therefore, the Veteran's low back arthralgia is properly rated based on pain on motion.  

The Board has also considered assigning staged ratings; however, at no time during the period in question has the Veteran's low back disability warranted a higher schedular rating.  Hart v. Mansfield, 12 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration 38 C.F.R. § 3.321(b)(1) (2012).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of the Veteran's low back arthralgia are contemplated by the rating criteria.  There is no indication from the evidence of record that the Veteran has frequent hospitalizations or has even received frequent emergency treatment for his service-connected disability.  Additionally, there is no indication from the record that the Veteran is unable to work solely as a result of his service-connected disability.  While the Board acknowledges that the Veteran has severe symptoms caused by his non-service-connected low back disability of DDD with arthritis, the record shows that manifestations of his service-connected low back arthralgia are only pain on motion, which is fully contemplated by the 10 percent rating currently assigned.  In sum, there is no indication that the average industrial impairment from the Veteran's low back arthralgia would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  


Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and therefore appellate review of the claims addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained pertinent postservice treatment records and the Veteran was afforded appropriate VA medical examinations.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating in excess of 10 percent for a low back disability is not warranted.  The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


